Citation Nr: 1705170	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  10-00 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include cervical strain, degenerative arthritis of the spine, and intervertebral disc syndrome.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Jodee C. Kayton, Attorney


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1975 to October 1978, November 1990 to April 1991, and February to October 2001.  He served in the Army National Guard until 2005.  He also served in periods of active duty training (ACDUTRA), including in August 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


FINDINGS OF FACT

1.  The Veteran's current cervical spine disorder was incurred during military service.

2.  The Veteran's tinnitus is related to military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disorder, to include cervical strain, degenerative arthritis of the spine, and intervertebral disc syndrome, have been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The full award of benefits sought on appeal is being granted at this time.  Consequently, any further discussion respecting the VCAA is not necessary.

Service Connection

The Veteran is claiming entitlement to service connection for a cervical spine disorder, which has been diagnosed as a herniated disc in January 2005, as well as degenerative arthritis at a July 2016 VA examination.  He asserts that this disorder is related to an injury while in the National Guard, where he was struck in the head by a hatch and incurred a whiplash injury.  He also asserts that he has tinnitus that is related to his active duty and National Guard service.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including arthritis and tinnitus, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

The Veteran may also be eligible for benefits as a Veteran based on any period of ACDUTRA where he was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA where he was disabled from injury, but not disease, incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106, 1110, 1131 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.6(a)-(d), 3.303(a) (2015); Harris v. West, 13 Vet. App. 509 (2000); Paulson v. Brown, 7 Vet. App. 466 (1995).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b). 

Based on the evidence of record, the Board determines that service connection is warranted for both disorders.  Specifically, the Veteran's service treatment records reflect that he was a driver of an armored vehicle while in the National Guard, and that he incurred a cervical spine injury when an unsecured hatch fell on his head in August 1988.  As noted above, subsequent post-service evaluations have diagnosed him with a herniated disc and degenerative arthritis.  

As to whether his currently diagnosed cervical spine disorder is related to this incident, the Board relies on the opinion and analysis provided by a medical professional in October 2016, who concluded that the Veteran's current cervical spine disorder was at least as likely as not related to his in-service injury.  While the record contains other medical opinions that dispute the October 2016 opinion, none of them override the probative value of this opinion.  At the very least equipoise has been shown in this case.  Therefore, service connection is warranted on this basis.  

With respect to the Veteran's tinnitus, the Board notes that the Veteran is already service connected for left ear hearing loss.  It is noted that tinnitus is a common symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  See The MERCK Manual, Sec. 5, Ch. 46, Approach to the Patient with Ear Problems (19th ed. 2011).

Since the Veteran's service-connected hearing loss validates his assertion that he was exposed to acoustic trauma in service, the assertion that his tinnitus is also related to such trauma is a reasonable conclusion.  Given the fact that the Veteran is now service-connected for partial hearing loss, in conjunction with the provisions from The MERCK Manual and the Veteran's statements, the Board concludes that there is support for the conclusion that his tinnitus is attributable to his active duty service.



ORDER

Service connection for a cervical spine disorder, to include cervical strain, degenerative arthritis of the spine and intervertebral disc syndrome is granted.

Service connection for tinnitus is granted.



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


